UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4664
GEORGE MCBRIDE, a/k/a Benzo,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-00-69)

                      Submitted: July 29, 2002

                      Decided: August 7, 2002

     Before WILLIAMS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

D. Garrison Hill, HILL & HILL, L.L.C., Greenville, South Carolina,
for Appellant. Robert J. Conrad, Jr., United States Attorney, Thomas
R. Ascik, Assistant United States Attorney, Asheville, North Caro-
lina, for Appellee.
2                     UNITED STATES v. MCBRIDE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   George McBride appeals his conviction and life sentence for con-
spiracy to possess with intent to distribute at least five kilograms of
cocaine, in violation of 18 U.S.C. § 846 (2000). We affirm.

   McBride contends the district court improperly sentenced him as a
career offender. We review the district court’s decision to apply the
career offender guideline de novo. United States v. Williams, 29 F.3d
172, 173 (4th Cir. 1994). A defendant is a career offender if: (1) he
is at least eighteen years old when the instant offense was committed;
(2) the instant offense is a felony and is either a crime of violence or
a drug offense; and (3) he has at least two prior felony convictions for
crimes of violence or drug offenses. U.S. Sentencing Guidelines Man-
ual § 4B1.1 (1998). The district court properly determined McBride
has two prior felony convictions for crimes of violence. See USSG
§ 4B1.2, comment (n.1). Therefore, we find McBride was properly
sentenced as a career offender.

   Accordingly, we affirm McBride’s conviction and sentence. We
deny McBride’s motion to file an informal supplemental brief.* We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED

  *We note that the issue McBride seeks to assert under Apprendi v.
New Jersey, 530 U.S. 466 (2000), is meritless.